Exhibit 10.1

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

IN RE UNITED THERAPEUTICS

)

 

CORPORATION DERIVATIVE

)

Cons. C.A. No: 4946-CC

LITIGATION

)

 

 

STIPULATION OF SETTLEMENT

 

Plaintiffs Retirement Board of Allegheny County (“RBAC”), Police & Fire
Retirement System of the City of Detroit (“PFRS”) and Jeffrey Benison IRA
(“Benison”) (collectively, the “Plaintiffs”); nominal defendant United
Therapeutics Corporation (“UT” or the “Company”); and defendants Martine
Rothblatt (“Rothblatt”), Roger Jeffs, Christopher Causey, R. Paul Gray,
Christopher Patusky, Louis Sullivan, Raymond Dwek, Ray Kurzweil, John M. Ferrari
and Paul A. Mahon (collectively, the “Individual Defendants,” and together with
UT, the “Defendants”), who are the parties to the above-captioned derivative
action (the “Parties”), by and through their respective attorneys, have entered
into this Stipulation of Settlement (the “Stipulation”), subject to the approval
of the Court of Chancery of the State of Delaware (the “Court”).  The settlement
contemplated by this Stipulation is referred to herein as the “Settlement.”

 

WHEREAS:

 

A.            On December 10, 2008, Benison made a books and records demand
pursuant to 8 Del. C. § 220 (“Section 220”) and received a response to its
demand on January 12, 2009.  UT began producing documents in late January 2009. 
Benison requested additional records in February 2009, which the Company
produced later that month.

 

B.            On May 7, 2009, Benison filed its derivative complaint in C.A.
No. 4569-CC on behalf of nominal defendant UT alleging that directors and
officers of the Company breached their fiduciary duties in connection with the
repricing of awards (the “Award Repricings”) granted under the United
Therapeutics Corporation Share Tracking Awards Plan (“STAP”) and

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL SETTLEMENT COMMUNICATION

 

an exchange offer for certain outstanding stock options (the “Option Exchange”),
and in connection with adopting the STAP.  On August 7, 2009, the defendants
moved to dismiss Benison’s derivative complaint.  Subsequently, on September 1,
2009, Benison filed a Verified Amended Complaint, and on October 6, 2009, the
defendants moved to dismiss the Verified Amended Complaint.

 

C.            On June 9, 2009, RBAC sent to UT a demand pursuant to Section 220
to inspect certain books and records of UT related to the STAP, the Awards
Repricings and the Option Exchange, among other things.  By letter dated
June 16, 2009, UT’s outside counsel, on behalf of UT, responded to RBAC’s books
and records demand and subsequently produced certain documents.

 

D.            On July 28, 2009, RBAC filed a Verified Complaint Pursuant to
Section 220 of the Delaware General Corporation Law captioned Retirement Board
of Allegheny County v. United Therapeutics Corporation, Case No. 4764-CC (the
“220 Action”), seeking books and records from UT.

 

E.             On October 2, 2009, RBAC filed its derivative complaint in C.A.
No. 4946-CC on behalf of UT, which challenged, inter alia, the Award Repricings
and Option Exchange.  On the same date, RBAC filed motions for expedited
proceedings and preliminary injunction.  On October 13, 2009, the Court denied
the motion for expedited proceedings.  See Ret. Bd. Allegheny Cnty. v.
Rothblatt, C.A. No. 4946-CC, 2009 WL 3349262 (Del. Ch. Oct. 13, 2009).

 

F.             On November 9, 2009, the Court entered an order consolidating
C.A. Nos. 4569-CC and 4764-CC (the “Action”).  The order also designated the law
firms of Barroway Topaz Kessler Meltzer & Check, LLP, Bernstein Litowitz
Berger & Grossmann LLP, and Harwood

 

2

--------------------------------------------------------------------------------


 

Feffer LLP as Plaintiffs’ Co-Lead Counsel and the law firms of Prickett, Jones &
Elliott, P.A. and Rosenthal, Monhait & Goddess, P.A. as Plaintiffs’ Delaware
Liaison Counsel.

 

G.            On April 30, 2010, the Court entered an order permitting PFRS to
join as a plaintiff in the Action.

 

H.            Following negotiations and the production of additional books and
records, RBAC and UT entered into a settlement agreement resolving the 220
Action, with each party bearing its own costs.  Pursuant to the settlement, the
220 Action was dismissed on May 3, 2010.

 

I.              On May 4, 2010, Plaintiffs filed the Verified Consolidated
Amended Derivative Complaint (the “Complaint”) against the Individual Defendants
alleging: (a) violations of the Delaware General Corporation Law, the Company’s
equity compensation plan and the employment contract between the Company and its
Chief Executive Officer (“CEO”); (b) breaches of fiduciary duties; (c) waste of
corporate assets; and (d) unjust enrichment.

 

J.             On May 19, 2010, Plaintiffs filed a Motion for Partial Summary
Judgment, and Defendants filed a Motion to Dismiss.

 

K.            On May 21, 2010, Plaintiffs served their First Consolidated
Request for Production of Documents Directed to Defendants, and on June 21,
2010, Defendants responded with Responses and Objections thereto.

 

L.             On June 10, 2010, the Court entered an order setting a briefing
schedule for Plaintiffs’ Motion for Partial Summary Judgment and Defendants’
Motion to Dismiss.

 

M.           On June 14, 2010, Defendants filed their Opening Brief in support
of their Motion to Dismiss.

 

N.            RBAC and Defendants initially engaged in arm’s-length settlement
negotiations in August 2009.   In June 2010 the Parties engaged in further
extensive arm’s-length negotiations

 

3

--------------------------------------------------------------------------------


 

in an effort to resolve the Action.  As a result of those negotiations, the
parties requested and, on July 7, 2010, the Court entered an amended scheduling
order extending the briefing schedule on the pending motions.

 

O.            As a result of their negotiations, Defendants and Plaintiffs
reached an agreement in principle to settle the Action on terms and conditions
set forth in this Stipulation.

 

P.             On July 27, 2010, the Parties advised the Court of their
agreement in principle to settle the Action, requested a stay of the briefing
schedule on the pending motions to dismiss and for partial summary judgment and
that the September 24, 2010 oral argument be removed from the Court’s calendar. 
The Court granted that request on July 27, 2010.

 

Q.            Plaintiffs have conducted a thorough investigation and reviewed
extensive publicly filed documents and materials produced in connection with the
books and records demands and the 220 Action with respect to the claims and
underlying events and transactions alleged in the Action.  While Plaintiffs and
their counsel believe the claims asserted in the Action have merit, Plaintiffs
and their counsel, based on legal and factual analyses and the review of
non-public and public documents, have concluded that settling the Action on the
terms and conditions of this Stipulation confers substantial benefits upon and
is in the best interests of UT and its shareholders.  In making this
determination, Plaintiffs and their counsel have considered the benefits
conferred on the Company by the Settlement and have taken into account the
uncertain outcome and risks of any litigation, especially in complex derivative
stockholder litigation such as the Action, as well as the difficulties and
delays inherent in such litigation. Plaintiffs and their counsel also are
mindful of the inherent problems of proof associated with, and possible defenses
to, the claims asserted in the Action.  In addition, Plaintiffs and their

 

4

--------------------------------------------------------------------------------


 

counsel recognize and acknowledge the expense and length of continued
proceedings necessary to prosecute the Action against the Individual Defendants
through trial and appeals.

 

R.            The Individual Defendants in the Action have denied, and continue
to deny, that any claims asserted by Plaintiffs have merit and that any of the
Individual Defendants have committed, have attempted to commit or have
threatened to commit any violations of law or breaches of duties to UT, any of
the Plaintiffs in the Action, or any other UT stockholder, or otherwise have
been unjustly enriched or acted in any improper manner.  Nonetheless, Defendants
have taken into account the costs, uncertainty and risks inherent in any
litigation, especially in complex cases like the Action.  Defendants have,
therefore, determined that it is desirable and beneficial that the Action, and
all of the Parties’ disputes related thereto, be fully and finally settled in
the manner and upon the terms and conditions set forth in this Stipulation.

 

S.             This Stipulation shall not be construed or deemed to be evidence
of or an admission or concession on the part of any Party with respect to
(i) the validity or infirmity of any claim, (ii) any fault, liability,
wrongdoing or damage whatsoever, or (iii) the validity or infirmity of any and
all defenses asserted in the Action.

 

T.            The Parties acknowledge that the Action is being voluntarily
settled with each Party having been advised by its own counsel, and believe that
the terms of this Stipulation are fair, adequate, reasonable and in the best
interests of UT and its shareholders.

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, BY AND AMONG THE PARTIES TO
THIS STIPULATION, subject to the approval of the Court pursuant to Court of
Chancery Rule 23.1, that all Released Claims (as defined in Paragraph 1.11
infra) as to all Released Persons (as defined in Paragraph 1.13 infra) and all
Released Defendants’ Claims (as defined in Paragraph 1.12 infra) shall be and
hereby are compromised,

 

5

--------------------------------------------------------------------------------


 

settled, discontinued and dismissed with prejudice and without costs (except as
stated herein) upon the following terms and conditions:

 

I.                                         DEFINITIONS

 

In addition to the terms defined above, the following additional terms shall
have the meanings specified below:

 

1.1           “1997 Plan” means the United Therapeutics Corporation Amended and
Restated Equity Incentive Plan, as adopted in 1997 and amended from time to time
thereafter.

 

1.2           “Board” means UT’s board of directors.

 

1.3           “Compensation Committee” means the Compensation Committee of the
Board.

 

1.4           “Defendants’ Affiliates” means UT’s and the Individual Defendants’
respective present or former spouses, family members, officers, directors,
employees, agents, attorneys, advisors, accountants, auditors, insurers,
trustees, financial advisors, investment bankers, representatives, affiliates,
parents, subsidiaries (including the directors and officers of such affiliates,
parents, and subsidiaries), general partners, limited partners, partnerships,
heirs, executors, personal representatives, estates, administrators, successors
or assigns.

 

1.5           “Effective Date” means the date the Final Order and Judgment,
which approves in all material respects this Stipulation and the Settlement
embodied herein, including the Releases provided for herein, and dismisses the
Action with prejudice, becomes Final.

 

1.6           “Final” means no longer subject to review upon appeal, whether due
to expiration of time to appeal, or due to final affirmation on appeal and
expiration of time for any petition for reargument, appeal or review, by
certiorari or otherwise.

 

1.7           “Judgment” means the Final Order and Judgment entered by the Court
dismissing the Action, with prejudice, substantially in the form attached hereto
as Exhibit C.

 

6

--------------------------------------------------------------------------------


 

1.8           “Notice” means the Notice of Pendency and Proposed Settlement of
Derivative Action, substantially in the form attached hereto as Exhibit B.

 

1.9           “Person” means a natural person, individual, corporation,
partnership, limited partnership, limited liability partnership, limited
liability company, association, joint venture, joint stock company, estate,
legal representative, trust, unincorporated association, government or any
political subdivision or agency thereof, or any business or legal entity.

 

1.10         “Plaintiffs’ Counsel” means the undersigned attorneys for
Plaintiffs.

 

1.11         “Released Claims” means any and all claims, rights, demands, suits,
matters, issues, causes of action, liabilities, obligations, expenses, damages,
losses, judgments, suits, or any other matters of any kind, including Unknown
Claims (as defined in Paragraph 1. 20 infra), whether foreseen or unforeseen,
foreseeable or unforeseeable, or certain or contingent, that have been, or could
have been, or in the future could be asserted by Plaintiffs (on their own behalf
directly or derivatively on behalf of UT), by UT, and by each and every UT
stockholder (derivatively or on behalf of UT,) against the Released Persons,
whether under state, federal, or foreign law, which arise out of or relate in
any manner to the allegations, facts, events, transactions, acts, occurrences,
conduct, statements, representations, alleged misrepresentations, alleged
omissions or any other matters that: (i) have been asserted in the Action;
(ii) were recited, described or referenced in the Action; or (iii)  arise out of
or relate to any matters (A) alleged in the Complaint in the Action or the
complaints filed in the Benison lawsuit or the RBAC lawsuit, (B) concerning,
without limitation, UT’s adoption of the STAP, expansion or amendment of the
STAP, stock options, Share Tracking Awards, the Awards Repricings, the Option
Exchange, grant of stock options or payment of any compensation to its Chief
Executive Officer, and any contracts, agreements and disclosures relating
thereto, or (C) concerning the

 

7

--------------------------------------------------------------------------------


 

fiduciary and disclosure obligations or alleged unjust enrichment or waste with
respect to the matters described in parts (i), (ii), and (iii).

 

1.12         “Released Defendants’ Claims” means all claims, demands, suits,
matters, issues, causes of action, liabilities, obligations, expenses, damages,
losses, judgments, or any other matters of any kind, including Unknown Claims
(as defined in Paragraph 1.20 infra), whether foreseen or unforeseen,
foreseeable or unforeseeable, or certain or contingent, whether under state,
federal or foreign law that have been, could have been, or in the future could
be asserted in any forum by the Defendants or any of them or the successors and
assigns of any of them against any of the Plaintiffs, any other UT shareholder
or their attorneys, that arise out of or relate in any way to the institution,
prosecution, or settlement of the Action (except for claims to enforce the terms
of the Settlement).

 

1.13         “Released Persons” means UT, any and all of the Individual
Defendants, and any and all of the Defendants’ Affiliates.

 

1.14         “Releases” means the releases set forth in Paragraphs 3.1-3.2
below.

 

1.15         “Scheduling Order” means an order scheduling a hearing on this
Stipulation and the Settlement embodied herein and approving the form of Notice
and method of giving notice, substantially in the form attached hereto as
Exhibit A.

 

1.16         “Settlement Hearing” means the hearing or hearings at which the
Court will review the adequacy, fairness, and reasonableness of the Settlement
and rule on Plaintiffs’ request for attorneys’ fees and expenses.

 

1.17         “Shareholder Approval” means shareholder approval as defined and
computed in accordance with the rules of NASDAQ or other applicable stock
exchange rules.

 

1.18         “Share Tracking Award” means an award issued pursuant to the STAP.

 

8

--------------------------------------------------------------------------------


 

1.19         “STAP” means the United Therapeutics Share Tracking Awards Plan.

 

1.20         “Unknown Claims” means any and all Released Claims which any
Plaintiff or other UT shareholder does not know or suspect to exist in his, her
or its favor at the time of the release of the Released Persons, and any
Released Defendants’ Claims which any Defendant does not know or suspect to
exist in his, her or its favor at the time of the release of Plaintiffs, the
other UT shareholders and their counsel, which if known by him, her or it might
have affected his, her or its decision(s) with respect to the Settlement.  With
respect to any and all Released Claims and Released Defendants’ Claims, the
Parties stipulate and agree that upon the Effective Date, Plaintiffs and the
Defendants shall expressly waive, and each other UT shareholder shall be deemed
to have waived, and by operation of the Judgment shall have expressly waived,
any and all provisions, rights and benefits conferred by any law of any state,
territory of the United States, or any foreign nation, or principle of common
law, which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Plaintiffs and the Defendants acknowledge, and each other UT shareholder by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Released Claims and Released Defendants’
Claims was separately bargained for and was a key element of the Settlement.

 

II.            TERMS OF SETTLEMENT

 

The Defendants agree and acknowledge that Plaintiffs’ filing and prosecution of
the Action, and the negotiations with Plaintiffs’ Counsel, were material factors
in UT’s ability to obtain the below benefits and recoveries and in UT’s decision
to implement the below corporate

 

9

--------------------------------------------------------------------------------


 

governance improvements.  UT believes that these terms confer substantial
benefits upon UT and its shareholders.

 

2.1           Benefits and Recoveries. No later than ten (10) days after the
Effective Date, Rothblatt shall surrender and UT shall cancel 165,214 stock
options issued to Rothblatt with a current exercise price of $30.75 per option
and scheduled to expire in December 2017.

 

2.2           Corporate Governance Improvements. In addition to the benefits and
recoveries set forth above, in direct response to, and as a result of, the
Action and Plaintiffs’ efforts, UT has adopted and/or will adopt no later than
ten (10) days after the Effective Date, unless otherwise provided, the following
corporate governance improvements:

 

A)           Stock Option and Share Tracking Award Plans

 

1.             The adoption of any future stock option plan shall require
Shareholder Approval.

 

2.             Except for any amendments proposed herein, the 1997 Plan may not
be materially amended without Shareholder Approval.

 

3.             No existing or future awards under the 1997 Plan or STAP may be
amended, exchanged, or re-priced to lower prices without Shareholder Approval.

 

4.             All Company stock option plans and share tracking awards plans
shall provide that the exercise price for stock option grants and share tracking
awards shall be no less than one hundred percent (100%) of fair market value of
UT common stock on the grant date.  The fair market value of UT stock on a grant
date shall be the closing price for a share of UT common stock on such day as
reported on the NASDAQ or other relevant stock exchange.

 

5.             The Board or Compensation Committee shall within sixty (60) days
after the Effective Date designate a Company Officer who shall who shall oversee

 

10

--------------------------------------------------------------------------------


 

mechanisms for monitoring compliance with laws and regulations relating to the
disclosure of compensation or trading by any applicable option or share tracking
award grantees (e.g., timely and accurate filing of SEC Forms 3, 4 and 5), as
well as compliance with the Company’s stock option plans and share tracking
awards plans.

 

B)            Granting of Stock Option Awards and Share Tracking Awards

 

1.             Authority to approve the grant of stock option awards and share
tracking awards, or the authority to approve the formulae or methodology by
which such grants are determined, shall be limited to the full Board or a
properly constituted Compensation Committee, consisting of three or more
independent directors, or their duly authorized delegates.  The majority of the
full Board shall be comprised of independent directors, and the Compensation
Committee shall be comprised solely of independent directors.  For purposes of
this Stipulation, “independent director” shall have the meaning ascribed to such
term under Rule 5605(a)(2) of the NASDAQ listing standards (or any applicable
successor rule applicable to NASDAQ-listed companies’ boards of directors or
compensation committees, as the case may be).

 

2.             Beginning no later than sixty (60) days after the Effective Date
discretionary grants and awards to directors and any employee subject to § 16 of
the Securities Exchange Act of 1934 or Covered Employees within the meaning of
§162(m) of the Internal Revenue Code shall be approved in advance by either the
full Board or Compensation Committee.  The sole exception to this rule is that a
single independent director, following proper delegation of authority by the
Compensation Committee or full Board, may approve or ratify non-discretionary
stock option grants which are determined solely under a mechanical formula.

 

11

--------------------------------------------------------------------------------


 

3.             No later than sixty (60) days after the Effective Date the body
authorized to approve the grant of stock options and share tracking awards shall
be specified in the Compensation Committee Charter, the 1997 Plan, any
subsequent equity incentive plans, and any share tracking awards plans, whether
subject to stockholder approval or not.

 

4.             On a prospective basis beginning on the Effective Date,
Section 5.4 of the 1997 Plan, as adjusted or amended with Shareholder Approval
or as adjusted automatically in accordance with its terms as a result of stock
splits or other events specified in Section 12.1 of the 1997 Plan (Changes in
Capital Structure), shall be construed to limit the number of options that may
be granted to the CEO in a single calendar year notwithstanding any provisions
of the 1997 Plan or the CEO’s employment agreement to the contrary.  The limit
currently imposed by Section 5.4 of the 1997 Plan is 1,000,000 stock option
grants.

 

5.             Dr. Rothblatt’s employment agreement will not be amended to allow
her to receive Share Tracking Awards in lieu of or in addition to stock options,
as long as the 1997 Plan remains in force and has not exhausted the number of
shares available to permit the grant of stock options sufficient to satisfy the
requirements of Dr. Rothblatt’s employment agreement, as limited by Section 5.4
of the 1997 Plan.

 

C)            Timing of Stock Option and Share Tracking Award Grants

 

1.             Beginning no later than sixty (60) days after the Effective Date,
stock options and share tracking awards granted to all officers, directors, and
employees shall be granted only on pre-set dates, which shall be set by the
Compensation Committee prior to the beginning of the fiscal year in which the
stock options are to be granted, except that stock options and share tracking
awards may be granted on other dates in connection with significant personnel
events, such as a new hire, promotion, new directorship, achievement of a
significant

 

12

--------------------------------------------------------------------------------


 

corporate objective, or appointment to a board committee.  The method used to
determine the pre-set grant dates, and any future changes thereto, shall be
publicly reported at least ninety (90) days prior to becoming effective.

 

2.             Beginning no later than sixty (60) days after the Effective Date,
executive officers shall be prohibited from determining the date of any stock
option award or share tracking award granted to them, except in accordance with
the method previously disclosed pursuant to Paragraph 2.2(C)(1) above.

 

3.             Beginning no later than sixty (60) days after the Effective Date,
all grants of stock options or share tracking awards—or, in case of stock
options or share tracking awards that are determined in accordance with a
formula, all decisions regarding the formulae or methodology by which such
grants are determined—shall be made only at a meeting of the Board or a properly
constituted Compensation Committee and not by unanimous written consent, except
that:

 

i.              a single independent director may approve or ratify
non-discretionary stock option grants which are determined solely under a
mechanical formula, as described in Paragraph 2.2(B)(2) above; and

 

ii.             the Company’s duly authorized directors, officers, or managers
may approve the grant of such awards in connection with significant personnel
events, as described in Paragraph 2.2(C)(1) above.

 

2.3           The foregoing corporate governance improvements will not be
diminished or removed unless either:

 

A)           the Board determines, in good faith and upon advice of counsel,
that a particular governance improvement conflicts or will conflict with any
applicable law, regulation,

 

13

--------------------------------------------------------------------------------


 

or rule (including the NASDAQ rules or other applicable stock exchange rules),
agreement with any governmental entity, or corporate policy approved by the
Company’s shareholders; or

 

B)            such alteration or removal is approved by a vote of the Company’s
shareholders.

 

III.           SCOPE OF SETTLEMENT AND RELEASES

 

3.1           Upon the Effective Date, Plaintiffs (on their own behalf or
derivatively on behalf of UT), UT, and each and every other UT stockholder
claiming by, through, in the right of, derivatively, or on behalf of UT, on
behalf of themselves and their respective heirs, executors, personal
representatives, estates, administrators, successors or assigns, shall and
hereby do fully, finally and forever release, relinquish, discharge and dismiss,
with prejudice, the Released Persons from any and all Released Claims.

 

3.2           Upon the Effective Date, each of the Defendants, on behalf of
themselves and their respective Defendants’ Affiliates, shall and hereby do
fully, finally, and forever release, relinquish, and discharge Plaintiffs, all
other UT shareholders, and their counsel from any and all Released Defendants’
Claims.

 

3.3           Permanent Injunction. By operation of the Judgment, and upon the
Effective Date, Plaintiffs and UT agree not to institute, maintain or prosecute
any and all Released Claims against any and all of the Released Persons, and
shall be permanently and finally enjoined from commencing or prosecuting any
actions or other proceedings asserting any or all of the Released Claims against
any or all of the Released Persons.  By operation of the Judgment, and upon the
Effective Date, Defendants agree not to institute, maintain or prosecute any and
all Released Defendants’ Claims against any and all of Plaintiffs, the other UT
shareholders, or their counsel, and shall be permanently and finally enjoined
from commencing or prosecuting any actions or

 

14

--------------------------------------------------------------------------------


 

other proceedings asserting any or all of the Released Defendants’ Claims
against any or all of Plaintiffs, the other UT shareholders, or their counsel.

 

3.4           Denial of Wrongdoing. The Individual Defendants in the Action have
denied, and continue to deny, that any of the Individual Defendants have
committed, have attempted to commit or have threatened to commit any violations
of law or breaches of duties to UT, any of the Plaintiffs in the Action, or UT’s
other stockholders, or otherwise have acted in any improper manner.  Individual
Defendants state that they are entering into this Stipulation solely because the
Settlement would eliminate the burden, expense, and distraction of further
protracted litigation, which the Individual Defendants believe is in the best
interests of UT and its shareholders.

 

IV.           ATTORNEYS’ FEES AND EXPENSES

 

4.1           Plaintiffs and Plaintiffs’ Counsel shall petition the Court for an
award of attorney’s fees in an amount to be determined (the “Fee Request”). 
Defendants are negotiating with Plaintiffs over whether Defendants will oppose
the Fee Request.  The parties may reach an agreement prior to the Settlement
Hearing.  If such an agreement is reached, the parties will present that
agreement to the Court at the Settlement Hearing, without distributing
additional notice.  Any fee amount approved and awarded by the Court upon the
Fee Request described in this paragraph (the “Fee Award”) shall be paid by the
Company, or any successor in interest, in accordance with the terms of the
Stipulation.  The Fee Award shall be paid jointly to Co-Lead Counsel as
receiving agents on behalf of Plaintiffs’ Counsel within ten (10) days after
entry of the Court’s order approving the Fee Award, notwithstanding the
existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the Settlement or any part thereof, subject
to the obligation of Plaintiffs’ Counsel to make appropriate refunds or

 

15

--------------------------------------------------------------------------------


 

repayments plus accrued interest promptly if and when, as a result of any appeal
and/or further proceedings on remand, the Fee Award is reversed or reduced. 
Co-Lead Counsel shall jointly be responsible for the internal allocation and
distribution of the Fee Award and in the absence of agreement among Co-Lead
Counsel the allocation shall be decided by the Court on appropriate notice. 
Defendants shall have no responsibility for, and no liability whatsoever with
respect to, any fee allocation among Plaintiffs’ Counsel.

 

4.2           Final resolution of the Fee Request shall not be a precondition to
the dismissal, with prejudice, of the Action, and any application or litigation
concerning the Fee Request may be considered and resolved separately from the
Settlement.  Except as expressly provided herein, the Parties shall bear their
own fees, costs and expenses, and no Party shall assert any claim for expenses,
costs and fees against any other Party.

 

V.            SCHEDULING ORDER AND SETTLEMENT HEARING

 

5.1           Upon the execution of this Stipulation, the Parties shall promptly
submit this Stipulation together with its related documents to the Court, and
shall apply to the Court to enter the Scheduling Order, substantially in the
form attached hereto as Exhibit A.

 

5.2           UT shall be responsible (a) for the reproduction and distribution
of the Notice, substantially in the form attached hereto as Exhibit B, in
accordance with the Scheduling Order; and (b) for paying all costs associated
therewith, in accordance with the Scheduling Order, whether or not the
Settlement becomes effective, and in no event shall Plaintiffs or their counsel
be responsible for any such notice costs.  Counsel for UT, at least seven
(7) days before the Settlement Hearing, shall file with the Court an appropriate
proof of mailing of the Notice and compliance with the other Notice procedures
set forth in the Scheduling Order.

 

16

--------------------------------------------------------------------------------


 

VI.          STANDSTILL AGREEMENT AND STAY OF PROCEEDINGS

 

Except as provided herein, pending the final determination of whether the
Settlement should be approved by the Court, all Parties to the Action (including
Plaintiffs, Individual Defendants, and UT) agree not to institute, commence,
prosecute, continue, or in any way participate in, whether directly,
representatively, individually, derivatively on behalf of UT, or in any other
capacity, any action or other proceeding asserting any Released Claims or
Released Defendants’ Claims.

 

VII.         EFFECTIVE DATE OF SETTLEMENT, TERMINATION AND VOIDABILITY

 

7.1          The Settlement shall become effective on the Effective Date.

 

7.2          In the event that the Settlement is not approved by the Court, or
vacated or modified on appeal, or if the Judgment is not entered by the Court or
does not become Final, or if any other condition necessary for the Settlement to
become effective fails to occur, then any of the Parties may terminate this
Stipulation and withdraw from the Settlement by providing written notice of such
action to undersigned counsel for all of the other Parties within thirty (30)
calendar days after the failure of such condition, in which case, this
Stipulation, including the Releases, shall be voided.

 

7.3          In the event that the Settlement is terminated pursuant to
Paragraph 7.2 herein, the Settlement and any actions taken in connection
therewith shall become null and void for all purposes, and all negotiations,
transactions, and proceedings connected with it: (i) shall be without prejudice
to the rights and position of any Party hereto with respect to the Action or any
other litigation or judicial proceeding; (ii) shall not entitle any Party to
recover any costs or expenses incurred in connection with the implementation of
this Stipulation; (iii) shall not be deemed to be or construed as evidence of,
or an admission by any Party of, any fact, matter or

 

17

--------------------------------------------------------------------------------


 

thing; and (iv) shall be subject to Rule 408 of the Delaware Rules of Evidence
such that the contents of this Stipulation shall not be admissible in evidence
or be referred to or otherwise used for any purpose in any subsequent
proceedings in the Action or any other litigation or judicial proceeding.  In
the event that the Settlement is terminated pursuant to Paragraph 7.2 herein,
the Parties shall be deemed to have reverted to their respective statuses in the
Action as of the date and time immediately prior to the execution of this
Stipulation, and, except as otherwise expressly provided, the Parties shall
proceed in all respects as if this Stipulation and any related orders had not
been executed and/or entered.

 

7.4          In the event this Stipulation is terminated under Paragraphs 7.2,
Paragraph 7.3 shall survive.

 

VIII.       MISCELLANEOUS PROVISIONS

 

8.1          Cooperation of the Parties. The Parties acknowledge that it is
their intent to consummate the Settlement, and agree to cooperate to the extent
reasonably necessary to effectuate and implement all terms and conditions of
this Stipulation and to exercise their reasonable efforts to accomplish the
foregoing terms and conditions of this Stipulation.

 

8.2          Acknowledgment of Adequate Consideration. The Parties acknowledge,
represent, and warrant to each other that the terms of the Settlement are such
that each of the Parties is to receive adequate consideration in exchange for
consideration given.

 

8.3          No Admissions. Neither this Stipulation nor the Settlement, nor any
provision contained herein, nor any act performed or document executed pursuant
to or in furtherance of this Stipulation or the Settlement: (a) is or may be
deemed to be or may be used as an admission of, or evidence of the validity or
lack of validity of any Released Claims, or any reserved claims, or any
wrongdoing or liability of the Parties, their counsel, or any Released Persons;
(b) is or

 

18

--------------------------------------------------------------------------------


 

may be deemed to be or may be used as an admission of, or evidence of, any fault
or omission of any of the Parties or any of the Defendants’ Affiliates in any
civil, criminal, or administrative proceeding in any court, administrative
agency, or other tribunal; or (c) is or may be alleged or mentioned so as to
contravene clause (a) above in any litigation or other action unrelated to the
enforcement of this Stipulation.  Notwithstanding the foregoing, on or after the
Effective Date, any of the Individual Defendants may file this Stipulation or
any judgment or order of the Court related thereto in any action that may be
brought against them, in order to support a defense or a counterclaim based on
res judicata, collateral estoppel, release, good-faith settlement, judgment bar
or reduction, or any other theory of claim preclusion or issue preclusion, or
similar defense or counterclaim.

 

8.4          Costs. Except as otherwise expressly provided herein, the Parties
shall bear their own costs.

 

8.5          Modification. This Stipulation may be modified or amended only by a
writing signed by all of the signatories hereto.

 

8.6          Governing Law. This Stipulation, the Settlement and dismissal
contemplated thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without regard to Delaware’s conflict of laws
rules.

 

8.7          Binding Effect. This Stipulation shall be binding upon, and inure
to the benefit of, all Parties, their successors and assigns.  This Stipulation
is not intended, and shall not be construed, to create rights in or confer
benefits on any other Persons, and there shall not be any third-party
beneficiaries hereto, except as expressly provided hereby with respect to such
aforementioned Persons who are not Parties hereto.

 

19

--------------------------------------------------------------------------------


 

8.8          Entire Agreement. This Stipulation and all documents executed
pursuant hereto constitute the entire agreement between the Parties with respect
to the Settlement of the Action and supersede any and all prior negotiations,
discussions, agreements, or undertakings, whether oral or written, with respect
to the Settlement of the Action.

 

8.9          Judicial Enforcement. The Court shall retain jurisdiction with
respect to the implementation and enforcement of the terms of this Stipulation
and the Settlement, and the Parties submit to the jurisdiction of the Court for
the purposes of implementing and enforcing the terms of this Stipulation and the
Settlement.

 

8.10        Warranty of Authority. Each counsel or person executing this
Stipulation or any of the related documents on behalf of any Party hereto hereby
warrants that such Person has the full authority to do so.  The Parties have
caused this Stipulation to be duly executed and delivered by their counsel of
record.

 

8.11        Waiver of Breach. The Parties may not waive or vary any right
hereunder except by an express written waiver or variation signed by them in
hand.  Any failure to exercise or any delay in exercising any of such rights, or
any partial or defective exercise of any such rights, shall not operate as a
waiver or variation of that or any other such right.  The waiver by one Party of
any breach of this Stipulation by another Party shall not be deemed a waiver of
any other prior or subsequent breach of this Stipulation.

 

8.12        Fair Construction. This Stipulation shall not be construed more
strictly against one Party than another merely by virtue of the fact that it, or
any part of it, may have been prepared by counsel for one of the Parties.  This
Stipulation is the result of arm’s length negotiations between the Parties, and
all Parties have contributed substantially and materially to the preparation of
this Stipulation.

 

20

--------------------------------------------------------------------------------


 

8.13        No Assignment of Claims. Plaintiffs hereby represent and warrant
that they have not assigned any rights, claims, or causes of action that were
asserted or could have been asserted in connection with, under or arising out of
any of the claims being settled or released herein.

 

8.14        No Sanctions. No Party or its counsel shall make any application for
sanctions, pursuant to Rule 11 of the Court of Chancery Rules or other court
rule or statute, with respect to any claims or defenses in the Action. 
Defendants will not assert that the Action was filed in violation of Court of
Chancery Rule 11, and they agree that the Action is being settled voluntarily
after consultation with competent legal counsel and after discovery into the
underlying facts of the claims.

 

8.15        Counterparts. This Stipulation may be executed in counterparts by
any of the signatories hereto, and may be delivered in facsimile or PDF form,
and as so executed and delivered shall constitute one agreement.

 

8.16        Facsimile and Scanned Signatures. Any signature to this Stipulation,
to the extent signed and delivered by means of a facsimile machine or
electronically scanned and sent via email (e.g., PDF), shall be treated in all
manner and respects as an original signature and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of a Party to this Stipulation, any other
Party to this Stipulation so executing and delivering this document by means of
a facsimile machine or via email shall re-execute original forms thereof and
deliver them to the requesting Party.  No Party to this Stipulation shall raise
the use of a facsimile machine or email to deliver a signature or the fact that
any signature or agreement was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or the enforceability
of this Stipulation and each such Party forever waives any such defense.

 

21

--------------------------------------------------------------------------------


 

8.17        Extensions of Time. Without further order of the Court, the Parties
hereto may agree, in writing, to reasonable extensions of time to carry out any
of the provisions of this Stipulation, and will cooperate with one another, for
good cause, in seeking any reasonable extension of a Court-imposed deadline when
necessary.

 

8.18        Exhibits. The following exhibits are attached hereto and
incorporated herein by reference:

 

(a)           Exhibit A: Scheduling Order;

 

(b)           Exhibit B: Notice; and

 

(c)           Exhibit C: Final Order and Judgment.

 

IT IS HEREBY AGREED by the undersigned as dated below.

 

DATED: October 25, 2010

PRICKETT, JONES & ELLIOTT, P.A.

 

 

 

 

 

/s/ Paul A. Fioravanti, Jr.

 

Michael Hanrahan (DE Bar No. 941)

 

Paul A. Fioravanti, Jr. (DE Bar No. 3808)

 

Laina M. Herbert (DE Bar No. 4717)

 

1310 N. King Street

 

P.O. Box 1328

 

Wilmington, Delaware 19801

 

(302) 888-6500

 

 

 

Co-Liaison Counsel for Plaintiffs

 

 

DATED: October 25, 2010

ROSENTHAL, MONHAIT & GODDESS, P.A.

 

 

 

 

 

/s/ Joseph A. Rosenthal

 

Joseph A. Rosenthal (DE Bar No. 234)

 

P. Bradford deLeeuw (DE Bar No. 3569)

 

919 N. Market Street, Suite 1401

 

P.O. Box 1070

 

Wilmington, DE 19899-1070

 

(302) 656-4433

 

 

 

Co-Liaison Counsel for Plaintiffs

 

22

--------------------------------------------------------------------------------


 

DATED: October 25, 2010

BARROWAY TOPAZ KESSLER

 

MELTZER & CHECK, LLP

 

 

 

/s/ Michael J. Hynes

 

Eric L. Zagar

 

Michael J. Hynes

 

Tara P. Kao

 

280 King of Prussia Road

 

Radnor, PA 19087

 

(610) 667-7706

 

 

 

Co-Lead Counsel for Plaintiffs

 

 

DATED: October 25, 2010

HARWOOD FEFFER LLP

 

 

 

/s/ Daniella Quitt

 

Joel C. Feffer

 

Daniella Quitt

 

488 Madison Avenue, 8th Floor

 

New York, New York 10022

 

(212) 935 7400

 

 

 

Co-Lead Counsel for Plaintiffs

 

 

DATED: October 25, 2010

BERNSTEIN LITOWITZ

 

BERGER & GROSSMANN LLP

 

 

 

/s/ Mark Lebovitch

 

Mark Lebovitch

 

Amy Miller

 

Jeremy Friedman

 

1285 Avenue of the Americas

 

New York, NY 10019

 

(212) 554-1400

 

 

 

Co-Lead Counsel for Plaintiffs

 

 

DATED: October 22, 2010

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

 

/s/ William M. Lafferty

 

William M. Lafferty (#2755)

 

Bradley D. Sorrels (#5233)

 

1201 N. Market Street

 

Wilmington, Delaware 19801

 

(302) 658-9200

 

 

 

Attorneys for Defendants

 

23

--------------------------------------------------------------------------------


 

DATED: October 22, 2010

GIBSON, DUNN & CRUTCHER LLP

 

 

 

/s/ Andrew S. Tulumello

 

Andrew S. Tulumello

 

Jason J. Mendro

 

1050 Connecticut Avenue, N.W.

 

Washington, DC 20036

 

(202) 955-8500

 

 

 

Attorneys for Defendants

 

 

DATED: October 22, 2010

SQUIRESLAW, PLLC

 

 

 

/s/ Jeffrey L. Squires

 

Jeffrey L. Squires

 

1850 M St. NW, Ste. 280

 

Washington, D.C. 20036

 

(202) 223-4500

 

 

 

Attorney for Nominal Defendant

 

United Therapeutics Corporation

 

24

--------------------------------------------------------------------------------